Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 10, 2021

                                    No. 04-20-00361-CV

    Rogelio DE HOYOS, Dianaly De Hoyos, San Juanita Garcia, RDH Cattle Co., RDH Site
                      Concrete Company and all other Occupants,
                                    Appellants

                                              v.

  Jose Luis CRUZ, Individually and as the Independent Administrator of the Estate of Enedina
                                            Cruz,
                                           Appellee

                        From the County Court, Brooks County, Texas
                               Trial Court No. 20-01217-CV
                         The Honorable Eric Ramos, Judge Presiding


                                       ORDER

Sitting:      Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Liza A. Rodriguez, Justice

        The appellant has filed a motion requesting an extension of time to file a motion for
rehearing. The motion for extension of time is GRANTED. The appellant’s motion for rehearing
is due on or before January 10, 2022.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2021.


                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court